DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited White et al. (U.S. Patent No. 8,806,915, hereinafter White).
	With respect to Claim 23, White discloses a sensor for detecting particulate matter (PM) pollutants, comprising: a body defining a channel [104] configured to receive a stream of air from outside the body via one or more fractionators [bends in channel] configured to select for a particular size of PM [column 3, lines 46-50]; one or more mass-sensitive elements [112s] disposed in the channel; and a plurality of heating elements [206s] in the channel and operable to produce a temperature gradient [see column 6, lines 61-62] that causes at least one deposition of PM on one of the mass- sensitive elements, wherein a size of PM in the deposition received by the one mass-sensitive element is determined by the position of the one mass-sensitive element relative to the heating elements, and the mass-sensitive element is configured to provide a signal indicating a mass of the PM deposition [112s are mass sensitive resonators].
	White arranges the sensors and heater pairs in parallel rather than in series as claimed.  However, the switch from parallel to series would be obvious to one having ordinary skill in the art depending on the space requirements.  Whites heaters 206 cause a thermal force only when turned on, so if one wished for a more compact device, they would arrange them in series and toggle the heaters on as needed.
	With respect to Claim 24, White discloses that the sensor includes a plurality of the mass-sensitive elements arranged in series in the channel, each heating element is paired with a respective one of the mass-sensitive elements, and each mass-sensitive element receives a different respective size of PM.  See column 5, lines 17-20 and column 6, lines 65-67, each sensor needs a heater to cause deposition.  
	With respect to Claim 25, White discloses that the sensor includes a single mass-sensitive element [heated plate column 5, line 16] adjustably positioned relative to the plurality of heating elements to receive a selected size of PM according to the temperature gradient produced by the heating elements.  Column 7, lines 53-55 show the dependence of the force on distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the distance between the plate and the sensor based on the desired force required.
	With respect to Claim 26, White discloses that the one or more mass-sensitive elements are resonators, and each mass-sensitive element provides the signal based on a change in resonant frequency in response to the PM deposition.  See column 4, lines 1-25.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Gundel et al. (U.S. Publication No 2004/0259267, hereinafter Gundel).
	With respect to Claim 1, White discloses a sensor for detecting particulate matter (PM) pollutants [see fig 1 unless otherwise noted], comprising:
   a body defining a main channel [104] configured to receive a stream of air from outside the body via one or more fractionators [bends in flowpath] configured to select for a particular size of PM [column 3, lines 46-50]; and
   a plurality of mass-sensitive elements [112s, column 4, line 64], wherein:
	a first of the mass-sensitive elements [112] is disposed in the main channel [104] and configured to receive a deposition of PM from the stream of air and to provide a first signal indicating a measurement of a mass of the PM deposition; and  [See column 3, lines 58-64]
	a second of the mass-sensitive elements [see column 8, line 46 for another 112 in channel 102].
	The examiner first wishes to note that the fractionators are not currently positively recited.  The main channel is positively recited, and is configured to receive air from the fractionators, rendering the limitation “configured to receive a stream of air” as intended use.  "[A]pparatus claims cover what a device is, not what a device does."  
	White does not disclose that the second mass-sensitive element is configured to detect an effect of one or more ambient conditions on the mass-sensitive elements corresponding to the measurement of the mass of the PM deposition and to provide a second signal indicating an effect of one or more ambient conditions on the mass-sensitive elements.
	Gundel disclose a similar particulate matter sensing device that uses a second mass-sensitive element configured to provide a second signal indicating an effect of one or more ambient conditions on the mass-sensitive elements.  See para 23, which shows a second covered (thus no particulate deposits thereon) reference resonator, in order to compensate for ambient temperature. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify White by covering one of the plurality of mass-sensitive elements for the benefit of compensating for ambient conditions.  
	With respect to Claim 2, the combination of White and Gundel disclose the sensor of claim 1, wherein the effect of the one or more ambient conditions on the first mass-sensitive element includes a temperature effect [See Gundel para 23].
	With respect to Claim 3, the combination of White and Gundel disclose the sensor of claim 1, wherein the plurality of mass-sensitive elements are resonators, and each mass-sensitive element has a resonant frequency that changes in response to the PM deposition and the one or more ambient conditions, the first signal from the first mass- sensitive element reflecting a change in the resonant frequency in response to both the PM deposition and the one or more ambient conditions, and the second signal from the second mass-sensitive element reflecting a change in the resonant frequency in response to only the one or more ambient conditions.  Both White [see column 3, line 64] and Gundel [see para 23] use resonators.  White details the frequency response to determine mass deposited on para 4, lines 1-10 and Gundel shows the signal comparison to compensate for ambient temperature [para 23].
	With respect to Claim 4, the combination of White and Gundel disclose the sensor of claim 1,
further comprising circuitry configured to: receive the first signal from the first mass-sensitive element and the second signal from the second mass-sensitive element, determine the effect of the one or more ambient conditions on the first mass-sensitive element according to the second signal, correct the mass of the PM deposition indicated by the first signal according to the effect of the one or more ambient conditions on the first mass-sensitive element, and determine a concentration of the PM in the stream of air according to the mass of the PM deposition.  White’s circuity 120 determines concentration from the signal, see Column 3, lines 15-28.  Gundel does the mass correction, see para 23 and also uses this to determine a concentration, as per para 22.
	With respect to Claim 5, White discloses further comprising a first heating element [206] proximate to the first mass-sensitive element and operable to produce a temperature gradient in the main channel that causes the PM deposition on the first mass-sensitive element.  See column 6, lines 55-65.
	With respect to Claim 6, White discloses that the body defines a side channel [104] extending from the main channel, and the second mass-sensitive element is disposed in the side channel.  See column 8, line 46 for another 112 in channel 102.
	With respect to Claim 7, White discloses a third of the mass-sensitive elements is disposed in the main channel, and a second heating element is proximate to the third mass-sensitive element and operable to produce another temperature gradient in the main channel that causes another PM deposition on the third mass-sensitive element, the third mass-sensitive element providing a third signal indicating a mass of the other PM deposition.  Column 4, lines 48-50 shows multiple channels each with different size thresholds and PM depositions, and column 6, lines 55-65 shows 206 causing thermal gradients to cause adhering.  
	With respect to Claim 8, although neither White nor Gundel disclose that the first heating element and the second heating element are selectively operated to control the respective PM depositions on the first mass- sensitive element and the third mass-sensitive element, the manner of operation in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.  Since White teaches all the structural limitations, the claim is properly rejected.
	With respect to Claim 9, although neither White nor Gundel disclose that the only one of the first mass-sensitive element or the third mass-sensitive element receives the respective PM deposition at a given time., the manner of operation in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.  Since White teaches all the structural limitations, the claim is properly rejected.
	With respect to Claim 10, White discloses the body defines a side channel [102] extending from the main channel [104] and the second mass-sensitive element is disposed in the side channel.  See column 8, line 46.
	With respect to Claim 11, White discloses that the main channel includes a first section [102] and a second section [104], the first mass-sensitive element is disposed in the first section, the second mass- sensitive element is disposed in the second section, and the PM is directed to the first section and away from the second section.
	With respect to Claim 12, White discloses further comprising a filter [column 4, line 41] configured to block the PM in the stream of air from passing into the second section.
	With respect to Claim 13, White discloses that the PM in the stream of air is directed away from the second section and to the first section via thermophoresis.  See column 6, lines 65-66.
	With respect to Claim 14, White discloses the sensor further comprises a barrier [filter, column 4, line 41] configured to separate the first section and the second section.
	With respect to Claim 15, Gundel discloses further comprising one separate sensor for the one ambient conditions, wherein the effect of the one ambient conditions on the mass-sensitive elements is further determined according to measurements from the one separate sensors.  See Gundel para 23.
	With respect to Claim 16, White discloses [see fig 1 unless otherwise noted] a sensor for detecting particulate matter (PM) pollutants, comprising: a body defining a channel [104] configured to receive a stream of air from outside the body via one or more fractionators [bends in the line] configured to select for a particular size of PM [column 3, lines 46-50]; a plurality of mass-sensitive elements [112] disposed in the channel, wherein: a first of the mass-sensitive elements [112] is configured to receive a deposition of PM from the stream of air and to provide a first signal indicating a mass of the PM deposition [column 3, lines 58-64]; and a second of the mass-sensitive elements [112, column 8 line 46 show another 112 in 102] is configured to receive a second deposition of PM from the stream of air and to provide a second signal indicating a mass of the second PM deposition; and a third of the mass-sensitive elements and a plurality of heating elements [206, column 5, lines 12-25], wherein: a first of the heating elements is proximate to the first mass-sensitive element and operable to produce a first temperature gradient that causes the first PM deposition on the first mass-sensitive element; a second of the heating elements is proximate to the second mass-sensitive element and operable to produce a second temperature gradient that causes the second PM deposition on the second mass-sensitive element, wherein the first mass-sensitive element and the second mass-sensitive element
	The examiner first wishes to note that the fractionators are not currently positively recited.  The main channel is positively recited, and is configured to receive air from the fractionators, rendering the limitation “configured to receive a stream of air” as intended use.  "[A]pparatus claims cover what a device is, not what a device does."  See 2114-II below.  The examiner shows how the prior art reads on the fractionators as a courtesy to the applicant, in order to expedite prosecution, but the fractionators aren’t currently claimed to be a part of the sensor.
	While White does not disclose that the mass sensitive elements are alternately operated so that only one of the first mass-sensitive element or the second mass- sensitive element receives at a given time the first PM deposition or the second PM deposition, respectively, the manner of operation in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.  Since White teaches all the structural limitations, the claim is properly rejected.
	Although White teaches using the heating elements paired with resonators for deposition purposes, and multiple channels each with a resonator, White does not show a single embodiment with both features.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the embodiment with multiple channels, as described in column 4, lines 49-50 by equipping each resonator with a heating element for thermophoretic deposition for the purpose of being able to efficiently deposit the target particulates on each resonator.  
	White does not disclose that the second mass-sensitive element is configured to detect an effect of one or more ambient conditions on the mass-sensitive elements corresponding to the measurement of the mass of the PM deposition and to provide a second signal indicating an effect of one or more ambient conditions on the mass-sensitive elements.
	Gundel disclose a similar particulate matter sensing device that uses a third mass-sensitive element configured to provide a second signal indicating an effect of one or more ambient conditions on the mass-sensitive elements.  See para 23, which shows a second covered (thus no particulate deposits thereon) reference resonator, in order to compensate for ambient temperature. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify White by covering one of the plurality of mass-sensitive elements for the benefit of compensating for ambient conditions.
 
2114-II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
	With respect to Claim 17, although White does not disclose that the first heating element or the second heating element are selectively operated so that only one of the first mass-sensitive element or the second mass-sensitive element receives at a given time the first PM deposition or the second PM deposition, respectively, the manner of operation in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.  Since White teaches all the structural limitations, the claim is properly rejected.
	With respect to Claim 18, White discloses wherein when only one of the first mass-sensitive element or the second mass-sensitive element receives the first PM deposition or the second PM deposition but does not disclose that the other of the first mass-sensitive element or the second mass-sensitive element is configured to provide another signal indicating an effect of one or more ambient conditions on the mass-sensitive elements.
	Gundel disclose a similar particulate matter sensing device that uses a second mass-sensitive element configured to provide a second signal indicating an effect of one or more ambient conditions on the mass-sensitive elements.  See para 23, which shows a second covered (thus no particulate deposits thereon) reference resonator, in order to compensate for ambient temperature. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify White by covering one of the plurality of mass-sensitive elements for the benefit of compensating for ambient conditions.  
	With respect to Claim 19, the combination of White and Gundel disclose that the plurality of mass-sensitive elements are resonators, and each mass-sensitive element has a resonant frequency that changes in response to the PM deposition and the one or more ambient conditions, the one of the first mass-sensitive element or the second mass-sensitive element providing a signal reflecting a change in the resonant frequency in response to both the PM deposition and the one or more ambient conditions, and the other of the first mass-sensitive element or the second mass- sensitive element providing a signal reflecting a change in the resonant frequency in response to only the one or more ambient conditions.  Both White [see column 3, line 64] and Gundel [see para 23] use resonators.  White details the frequency response to determine mass deposited on para 4, lines 1-10 and Gundel shows the signal comparison to compensate for ambient temperature [para 23].
	With respect to Claim 20, White discloses that the main channel includes a first section and a second section, the first mass-sensitive element [112] is disposed in the first section [104], the second mass- sensitive element is disposed in the second section [112, column 8 line 46 show another 112 in 102]
	Although White does not disclose that the PM sensor includes a redirection mechanism that alternately directs the PM to the first section or the second section so that only one of the first mass-sensitive element or the second mass-sensitive element receives at a given time the first PM deposition or the second PM deposition, respectively, the manner of operation in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.  Since White teaches all the structural limitations, the claim is properly rejected.
	With respect to Claim 21, White disclose using thermophoresis via heaters 206 [see clumn 5, lines 14-16] to cause deposition.  Although White doesn’t show a redirection mechanism to direct the PM to the first section or the second section the manner in which one operates the heaters does not differentiate the claimed apparatus from a prior art apparatus.
	With respect to Claim 22, White discloses that the mass-sensitive elements includes at least one additional mass-sensitive element configured to receive an additional deposition of PM from the stream of air and to provide an additional signal indicating a mass of the additional PM deposition; and the heating elements include at least one additional heating element proximate to the at least one additional mass-sensitive element and operable to produce an additional temperature gradient that causes the additional PM deposition on the at least one additional mass-sensitive element.  Column 4, line 49 indicates one or more secondary channels, which in addition to the primary channel results in a third channel.  
	Although White doesn’t show the first heating element, the second heating element, and the at least one additional heating element are alternately operated to control the respective PM depositions on the first mass-sensitive element, the second mass-sensitive element, or the at least one additional mass-sensitive element, the manner in which one operates the heaters does not differentiate the claimed apparatus from a prior art apparatus.
	Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive.
	On pages 17-18 the applicant argues that Gundel describes that the beat frequency varies with ambient temperature and uses circuitry to minimize temperature fluctuations and is silent in regards to determining the affects of ambient conditions.  
	Gundel uses the reference crystal’s signal to determine the affect of ambient temperature on the mass readings.  From Gundel para 22-23 “First is an acoustic wave resonator. In a preferred embodiment there is a quartz crystal microbalance (QCM) mass sensor employed as a particulate matter deposition surface. The particulate matter is collected on the surface…. The rate of frequency change can be easily determined by electronic means, to represent a measurement of the mass concentration of particles in the air.”  This establishes that Gundel is related to a similar mass detection of particulate matter deposited on a sensor, and the signal emitted is related to that deposited matter.  There is one signal from the measurement crystal and another from the reference crystal.  “The resonant frequency of the reference crystal should have the same temperature dependence as the measurement crystal, therefore the beat frequency should be independent of temperature, thus compensating for the inherent temperature dependence of resonating crystals.”  In other words, the measuring signal is attempting to determine the mass deposited but is confounded by the temperature dependence.  The reference crystal show what portion of the signal is related to this temperature dependence.  Together you get the correct determination of mass deposited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                          


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855